Citation Nr: 0827538	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  07-13 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The veteran had active service from September 1946 to 
September 1948.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, that denied service connection for bilateral hearing 
loss.

In June 2008, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge sitting at the RO.  
A transcript of his testimony is associated with the claims 
file.

This appeal has been advanced on the Board's docket due to 
the veteran's age, in accordance with 38 U.S.C.A. § 
7107(a)(2)(C) and 38 C.F.R. § 20.900(c).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for hearing loss.  

The veteran's induction and separation examinations indicated 
hearing within normal limits bilaterally.  At a December 2006 
VA examination, hearing assessment is bilateral hearing 
within normal limits through 1000 Hz sloping to severe high 
frequency sensorineural hearing loss bilaterally.  The 
examiner opined, based on a review of the examination 
results, history provided by the veteran, and information in 
the claims file, that it was less likely than not that the 
veteran's hearing loss was caused by or a result of his 
military service.  The examiner explained that due to 
advanced age, presbycusis was likely a contributing factor to 
the hearing loss.  

The veteran reported, at the VA examination in December 2006 
and at his personal hearing in June 2008, that he first 
noticed difficulty with hearing long before his first 
audiological evaluation, which he estimated took place 
approximately 22+ years ago.  The veteran believes that his 
hearing loss is a result of in-service noise exposure using 
M1 rifles without hearing protection.  

In support of his claim, the veteran submitted a private 
audiology examination report from July 2008 showing moderate-
severe high frequency sensorineural hearing loss in both 
ears.  The audiologist opined that it was more than likely 
that the veteran's hearing loss was caused by multiple use of 
M1 rifles during service.  The audiologist offered no 
rationale for his opinion, and it does not appear that he 
reviewed the veteran's claims file.  

Not only was the July 2008 private audiology report submitted 
directly to the Board without a waiver of review by the 
Agency of Original Jurisdiction (AOJ), but it is of little 
probative value absent a rationale.  Thus, the AOJ, on 
remand, should contact the private audiologist, Dr. Kirsh, 
and request that he provide a rationale for his opinion that 
the veteran's current hearing loss is due to in-service noise 
exposure, particularly given the lack of medical evidence 
supporting such a conclusion as well as the veteran's own 
hearing testimony that he did not notice a hearing loss until 
approximately the late 1960's.  Dr. Kirsh should also comment 
on the opinion of the VA examiner that the veteran's hearing 
loss is probably age related.  

Accordingly, the case is REMANDED for the following action:

1.  With appropriate authorization from 
the veteran, obtain and associate with the 
claims file all private treatment records 
of the veteran pertinent to the claim of 
service connection for hearing loss appeal 
that have not been previously secured.  
Also obtain and associated with the claims 
file all VA records pertinent to the 
veteran's claim.

2.  Contact Isidore Kirsh, Ph.D., F.A.A.A. 
at 83 Highway 37, Toms River, New Jersey 
08755 and/or 75 Lacey Road, Suite 1B, 
Whiting, New Jersey 08759 and/or by Report 
of Contact via phone at 732-818-3610 or by 
email, if available, and request that Dr. 
Kirsh provide a rationale for his opinion 
that the veteran's hearing loss is more 
likely than not, due to in-service noise 
exposure to M1 rifles.  Dr. Kirsh should 
be provided with an opportunity to review 
the veteran's claims file in conjunction 
with requested opinion and should be 
specifically requested to respond to the 
VA examiner's opinion that the veteran's 
hearing loss is likely caused by his age.  

3.  Readjudicate the veteran's claim for 
entitlement to service connection for 
hearing loss based on all of the evidence 
of record, including, but not limited to 
the additional evidence submitted directly 
to the Board, as well as any additional 
evidence submitted in response to this 
remand.  If any action taken is adverse to 
the veteran, he should be furnished a 
supplemental statement of the case and 
afforded an appropriate opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




